Case: 18-30246      Document: 00514701445         Page: 1    Date Filed: 10/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 18-30246                              FILED
                                                                          October 29, 2018
                                                                           Lyle W. Cayce
BRYAN COLE,                                                                     Clerk

                                                 Plaintiff-Appellant

v.

DARREL VANNOY; TRACY FALGOUT; DOCTOR RANDY LAVESPERE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:17-CV-338


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Bryan Cole, Louisiana prisoner # 475537, moves for leave to proceed in
forma pauperis (IFP) on appeal. He filed this 42 U.S.C. § 1983 action against
Darrel Vannoy, Warden of the Louisiana State Penitentiary (LSP) at Angola,
Tracy Falgout, Assistant Warden, and Dr. Randy Lavespere, medical director
of LSP Angola Hospital, alleging that they intentionally refused his medical
treatment and supplies with deliberate indifference to his serious medical
needs in violation of the Eighth Amendment.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30246     Document: 00514701445    Page: 2   Date Filed: 10/29/2018


                                 No. 18-30246

      The district court granted the defendants’ motion to dismiss Cole’s
complaint pursuant to Federal Rule of Civil Procedure 12(b)(1) and (b)(6). The
district court dismissed the complaint in part under Rule 12(b)(1) against the
defendants in their official capacities under the Eleventh Amendment. The
district court also dismissed his complaint under Rule 12(b)(6), concluding that
Cole had failed to state a claim of deliberate indifference under the Eighth
Amendment and that Cole had failed to allege any personal acts or
involvement by the defendants in his medical care.           The district court
determined that Cole’s allegations amounted to a mere disagreement with the
determinations made by medical personnel regarding his treatment.            The
district court denied Cole’s motion to proceed IFP on appeal, certifying that his
appeal was not taken in good faith pursuant to 28 U.S.C. § 1915(a)(3) and FED.
R. APP. P. 24(a)(3).
      By moving to proceed IFP, Cole is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted). We may dismiss the
appeal under 5th Circuit Rule 42.2 if it is frivolous. See Baugh, 117 F.3d at
202 n.24; 5TH CIR. R. 42.2.
      To the extent that Cole briefed an argument relating to Dr. Lavespere,
the fact that Dr. Lavespere may have not agreed with or followed the treatment
recommended by an outside consulting physician does not establish deliberate
indifference. See Stewart v. Murphy, 174 F.3d 530, 535 (5th Cir. 1999) (holding
that doctor’s decision not to follow recommendation of an outside consulting




                                       2
    Case: 18-30246     Document: 00514701445       Page: 3   Date Filed: 10/29/2018


                                   No. 18-30246

doctor was a difference in medical opinion as to the appropriate method of
treatment but not deliberate indifference).
      Otherwise, Cole does not challenge the district court’s reasons for
dismissing his complaint or denying him leave to proceed IFP on appeal. Pro
se briefs are afforded liberal construction. Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993). Nevertheless, when an appellant fails to identify any error in
the district court’s analysis, it is as if the appellant had not appealed that issue.
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Because Cole has failed to challenge any legal aspect of the district
court’s disposition of his complaint or the certification that his appeal is not
taken in good faith, he has abandoned the critical issues of his appeal. Id.
Thus, the appeal lacks arguable merit and is frivolous. See Howard, 707 F.2d
at 220.   Accordingly, Cole’s motion for leave to proceed IFP on appeal is
DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 n.24; 5TH CIR. R. 42.2.
      We hereby inform Cole that the dismissal of this appeal as frivolous
counts as a strike for purposes of § 1915(g), in addition to the strike for the
district court’s dismissal. See Coleman v. Tollefson, 135 S. Ct. 1759, 1761-64
(2015) (“A prior dismissal on a statutorily enumerated ground counts as a
strike even if the dismissal is the subject of an appeal.”); Adepegba v.
Hammons, 103 F.3d 383, 387 (5th Cir. 1996) (“[B]oth the frivolous appeal and
a lower court’s dismissal as frivolous count.”), abrogated in part on other
grounds by Coleman, 135 S. Ct. at 1762-63. We caution Cole that once he
accumulates three strikes, he may not proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).




                                         3
   Case: 18-30246   Document: 00514701445   Page: 4   Date Filed: 10/29/2018


                             No. 18-30246

    IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED;
ALL OTHER MOTIONS DENIED.




                                   4